DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement filed 15 February 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 1-9, 12-16 are allowed.  
Claims 1-9, 12-16  the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  any one of the TVSs satisfies one or more of the following: power is not less than a product of a. clamping voltage of the TVS and a transient current peak value in a surge condition; the clamping voltage is less than a first predetermined value: a breakdown voltage exceeds a maximum working voltage of the protected circuit by a second predetermined value; and leakage current is relatively less than a third predetermined value, and wherein, any one of the TSSs satisfies one or more of the following
a peak turn-on current is greater than a surge current: a peak turn-off voltage is greater than a fourth predetermined value; and a switch voltage is .relatively less than a fifth predetermined value.

Claim 12: the first series-connected line includes at least two transient voltage suppressors (TVSs) and any one of the TVSs satisfies one or more of the following: power is not less than a product of a clamping voltage of the TVS and a transient current peak value in a surge condition; the clamping voltage is less than, a first predetermined value: a breakdown voltage exceeds a maximum working voltage of the protected circuit by a second predetermined value; and leakage current is relatively less than a third predetermined value, and wherein, the second series-connected line includes at least one thyristor surge suppressor (TSS) and any one of the TSSs satisfies one or more of the following: a peak turn-on current is greater than a surge current: a peak turn -off voltage is greater than a fourth predetermined value: and a switch voltage is relatively less than a fifth predetermined value.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839